DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.
Applicant's amendments and remarks, filed on 10/03/2022, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Non-Elected Invention
Newly added claim 32 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 1, 4, 7-10, 12-14, 16-18, 21-23, 25-31 , hereinafter referred to as the invention of group I, have been previously examined and are drawn to a method for detecting a candidate somatic mutation in a tumor. Claim 32, hereinafter referred to as the invention of group II, is drawn to a method of detecting progression of cancer over time. The inventions are distinct and divergent, each from the other because of the following reasons: 
Inventions I and II are related but distinct. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different modes of operation and effects. For example, unlike Group I, the invention of group II requires detecting and identifying somatic mutations, altering a patient’s treatment plan, and continuing a treatment plan when no mutations are detected. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 32 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of Claims
Claims 1, 4, 7-10, 12-14, 16-18, 21-23, 25-31  are presently under examination. 
Claims 2, 3, 5, 6, 11, 15, 19, 20, 24 are cancelled. Claim 32 is withdrawn.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) is acknowledged. This application claims the benefit of, and priority to, U.S. Provisional Patent No. 62/133,638, filed March 16, 2015. 
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 7-10, 12-14, 16-18, 21-23, 25-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.

Step 1
The claimed invention recites a series of steps and therefore is a process. As such, the claims fall into one of the four statutory categories.
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and (3) mental processes. In this case, the following limitations constitute the abstract idea for the following reasons:
d) identifying a position of each tumor sequence reads by aligning the plurality of tumor sequence reads to a reference; e) identifying a position of each normal sequence by aligning the plurality of normal sequence reads to the reference; f) creating a tumor contig from the plurality of tumor sequence reads and a normal contig from the plurality of normal sequence reads,  g) filtering the aligned tumor sequence reads to exclude alignment and sequencing artefacts and reads at positions without a corresponding normal sequence read; h) compiling one or more tumor observations for each position and identifying the most prevalent nucleotides of the filtered plurality of tumor sequence reads at that position; i) compiling one or more normal observations for each position identifying the most prevalent nucleotides of the filtered plurality of normal sequence reads at that position; and j) identifying one or more germline mutations present in the normal observations and not present in the reference; and k) identifying a mutation present in tumor observations and not present in a normal observation as a candidate somatic mutation, thereby detecting a candidate somatic mutation.
In this case, the above steps are not limited to any particular acts or operations and broadly read on comparing sequence data (i.e. letters and/or numbers) and/or performing analysis that could reasonably be performed by a scientist with a pen and paper. That is, there is nothing in the claims themselves that foreclose these steps from being performed by a human. Accordingly, such steps amount to mental observations and/or evaluations that fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). Notably, the claims do not even require a processor to perform the above operations. But even if they did it would not negate the mental nature of these limitations because the claims merely use it as a tool to perform the otherwise mental processes. See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (“[A]n invention directed to collection, manipulation, and display of data was an abstract process”). 
The claims also encompass a mathematical concept. For example, the filtering steps necessarily requires a mathematical comparison in order to remove (i.e. subtract) data according to a mathematical relationship. This position is also supported by the specification [pages 22-23], which teaches algorithms for assembling sequence reads. Therefore, when read in light of the specification, the claimed compiling step necessarily requires a mathematical comparison of data, i.e. using mathematical algorithms to identify most prevalent reads.  For these reasons, the claims are directed to a judicial exception.  See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. [Step 2A, Prong 1: YES]. 
B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  Besides the abstract idea, the claim(s) recite the following additional steps/elements:
a) attaching a barcode to nucleic acid or fragment thereof from the tumor or tumor cell sample from a patient; 
b) generating a plurality of tumor sequence reads by i) sequencing nucleic acid from the tumor or tumor cell sample from the patient; and ii) identifying the barcodes attached to the nucleic acid and assembling the normal sequence reads by positioning the barcodes together; 
c) generating a plurality of normal sequence reads by i) sequencing nucleic acid from a normal sample from the patient; and ii) identifying the barcodes attached to the nucleic acid and assembling the normal sequence reads by positioning the barcodes together; 

In this case, the attaching step is equivalent to labeling samples and therefore amounts to insignificant extra-solution activity and/or activity that is a nominal or tangential addition to the claim. See MPEP 2106.05(g) and 2106.05(h). Additionally, the generating steps (including the full limitations and not just the verbs) merely result in obtaining data for use by the abstract idea (i.e. pre-solution activity). As such, these steps do not meaningfully limit the claimed invention (since they are meaningless in the context of the claims without the subsequent analysis). Therefore, the additionally recited steps/elements amount to insignificant extra-solution activity that does not integrate the abstract idea into a practical application. See MPEP 2106.05(g) [Step 2A, Prong 2: NO]. 

C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the attaching and generating steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity for the reasons discussed above. Notably, the courts have also recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014);

Moreover, it is the examiner’s position that such steps  were well understood, routine, and conventional in the art. For example, Weitz et al. (US11052368) and Meyer et al. (Nucleic Acids Research, Volume 35, Issue 15, 1 August 2007, e97, pp.1-5) teach methods for barcoding nucleic acids [see entire] and applicant’s own specification teaches conventional methods for labeling DNA with barcodes [page 24] as well as generating sequence reads [pages 3 and 6]. In other words, the above steps do not provide any improvement to the technology as there is nothing unconventional about labeling DNA templates with barcodes or collecting data according to the claimed methods. Therefore, taken alone or in combination, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Therefore, the claim(s) is/are not patent eligible. [Step 2B: NO]. 

D. Dependent Claims
Dependent claims 4, 7-10, 12-14, 16-18, 21-23, 25-27, 29-31 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. In this case, claims 4, 7-10, 12-14, 16-18, 22, 23, 25-27, 29-31 further limit the specificity of the abstract idea set forth above (e.g. performing additional steps for comparing or filter sequence data, determining a prognosis, designing treatment, assigning scores) for further limit the nature of the data being used for analysis. Therefore, the subject matter of these claims is still part of the abstract idea and is not patent eligible for the reasons discussed above. Claim 21 (directed to providing a report) amounts to nothing more than extra-solution activity, which does not amount to the integration of the JE into a practical application nor is it unconventional activity. As such, the claimed subject matter fails to transform the exception into a patent‐eligible application of that exception and fails to integrate the abstract idea into a practical application for reasons discussed above. Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
Response to Arguments
Applicant’s arguments, filed 10/03/2022, have been fully considered but are not persuasive for the following reasons. 
At the outset, applicant provides an extensive summary of MPEP 2016 regarding the criteria for Subject Matter Eligibility. In response, the examiner assures applicant that he is fully versed and competent with regards to the application of the two-part SME analysis. 
Applicant argues that the claims are directed to a statutory process in view of the newly recited “attaching” and “generating” steps. In response, these steps do not render the claims patent eligible for reasons discussed above in the Step 2A (prong 2) and Step 2B analysis.
Applicant argues (on page 4) that the claims recite both mental processes and mathematical concepts because the claimed steps rely upon the use of complex algorithms (citing the specification). Therefore, the examiner maintains that the claims are indeed directed to an abstract idea because explicitly agrees with the examiner’s position. 
Applicant additionally argues that the claimed method (using tumor-matched-normal methods) provides superior performance, and thus an improvement to the technology. ]. In response, a review of the specification does not provide any objective evidence of an improvement to the technology. Moreover, while applicant’s particular algorithmic approach may be a particular way to achieve an alternative solution for reclassifying data, the claimed invention is, nevertheless, directed to an improved algorithmic analysis. In other words, the claimed method as a whole uses the judicial exception to obtain more accurate (i.e. better) data. However, Applicant is again reminded that the claimed invention’s use of the ineligible concept to which it is directed (i.e. the abstract idea) cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.” BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018). Moreover, , the courts have recently instructed that “[t]he different use of a mathematical calculation, even one that yields different or better results, does not render patent eligible subject matter.” Board Of Trustees Of Leland Stanford Junior University, 991 F.3d 1245, 1251 (Fed. Cir. 2021). As such, the claims do not integrate the recited judicial exception into a practical application. For these reasons, the rejection is maintained. 

Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 4, 7-10, 12-14, 16-18, 21-23, 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 1 and 28 is/are also rejected due to said dependency.   

Claims 1 and 28 recite “identifying the barcodes attached to the nucleic acid and assembling the tumor sequence reads by positioning the barcodes together.” It is unclear what limiting effect is intended by this phrase, i.e. in what way does merely  “positioning” barcodes together results in achieving the claimed results of identifying barcodes. Those of skill in the art generally understand, for example, that barcodes must be “read” by a barcode reader in order to achieve functionality (and thus be identified). In this case, however, there is nothing in the claims that achieves this functionality and a review of the specification does nothing more than discuss conventional means for “assembling” reads using barcode (which is not commensurate in scope with what is being claimed). Clarification is requested via amendment. See MPEP 2111.01, section IV. An applicant is entitled to be his or her own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s). However, any special meaning assigned to a term “must be sufficiently clear in the specification that any departure from common usage would be so understood by a person of experience in the field of the invention.” Multiform Desiccants Inc. v. Medzam Ltd., 133 F.3d 1473, 1477, 45 USPQ2d 1429, 1432 (Fed. Cir. 1998). See also Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) and MPEP § 2173.05(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 4, 7-10, 12-14, 16-18, 21-23, 25-31 are rejected under 35 U.S.C. 103(a) as being unpatentable Cibulskis et al. (WO2014036167; Pub. Date: 03/06/2014) in view of Meyer et al. (Nucleic Acids Research, Volume 35, Issue 15, 1 August 2007, e97, pp.1-5) and Blundell et al. (Genomics, 2014, 104, pp.417-430).
Cibulskis teaches methods for detecting variants in sequencing data. Regarding claim 21, Cibulskis teaches a method of analyzing a nucleic acid for a biomarker associated with a tumor comprising: (see the abstract; paragraphs [0008], [0042], [0043]) generating tumor sequence reads by sequencing nucleic acid from a tumor sample of a patient; (paragraphs [0008], [0037], [0042], [0140]); generating normal sequence reads generated by sequencing nucleic acid from a normal sample of the patient; (paragraphs [0008], [0009], [0037], [0042], [0050], [0136], [0137], [0140]). Cibulskis teaches aligning tumor and normal reads to a reference genome according to stringent criteria using standard preprocessing steps [0008, 0009, 00037, 0043, 0051]. Cibulskis teaches comparing the tumor and normal sequence reads; (paragraphs [0037], [0050], [0051]); filtering the tumor sequence reads based on the comparison (paragraphs [0008], [0009], [0042], [0051]); and filtering out tumor sequences that do not meet the filtering criteria [0080]. Cibulskis teaches realigning the sequences against a reference genomic sequence [0080]; and further analyzing the resulting alignments in order to identify  tumor-specific mutations in the filtered sequence reads (paragraphs [0008], [0035], [0042], [0051]), wherein the mutations are somatic variants. 
Cibulskis does not specifically teach attaching a barcode to nucleic acid or fragment thereof from the tumor or tumor cell sample from a patient; identifying the barcodes attached to the nucleic acid and assembling the tumor sequence reads by positioning the barcodes together; and identifying the barcodes attached to the nucleic acid and assembling the normal sequence reads by positioning the barcodes together. 
However, Meyer teaches a method of targeted high-throughput sequencing of tagged nucleic acid samples. In particular, Meyer teaches attaching barcodes to nucleic acid samples [page 1, col. 2; page 2, col. 1; and Figure 1]. Alternatively, Blundell teaches that methods for generating barcodes for attachment to DNA and explains that the construction is inexpensive and trivial [Section 4.1]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Cibulskis by labeling DNA sequences and/or fragments with barcodes, as claimed, since Meyer and Blundell teach that such techniques were routine and conventional in the art. One of ordinary skill in the art would have expected these modifications could have been performed with predictable results since both references teach sequence alignment techniques. The motivation for introducing gaps in the sequences would be to allow for using inexpensive techniques to track the evolution of disease, as discussed by Blundell.  
Regarding dependent claims 4, 7-10, 12-14, 16-18, 21-23, 25-27, 29, 30, 31, all aspects of these claims are taught or suggested by the combination of Cibulskis, Meyer, and Blundell. Cibulskis teaches tumor and non-tumor sequences correspond to a panel of genes known to be associated with cancer [0017] and correspond to coding regions [0079, 0080]. Cibulskis teaches tumor samples from tissue and blood specimen with circulating tumor DNA [0139, 0140]. Cibulskis teaches determining mutations from a reference database (i.e. library) [0064, 0150], and assigning scores associated with the sequences [0091, 0135, 0166]. Cibulskis does not specifically teach using Sanger sequences. However, Blundell teaches using Sanger sequences [page 425, col. 1]. Therefore, it would have been obvious to modify Cibulski to use Sanger sequences as claimed since the choice of sequence data is interpreted as a matter of design choice, and since such a modification would have been considered a mere design consideration which fails to patentably distinguish over the teachings Blundell. Cibulskis does not specifically teach using human genome reference genome GRCh38. However, the choice of reference genes used is considered to be an arbitrary design consideration that does not change the function of the claimed process steps, and Applicant has not disclosed that this particular feature provides an advantage, is used for a particular purpose, or solves a stated problem. Therefore, at the time the instant invention was made, one of skill in the art would have expected that the method of Cibulskis could have used such reference genes because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Cibulskis. 
Citation of Relevant Prior Art
The following prior art references made of record and not relied upon are considered pertinent to applicant' s disclosure.
Pelleymounter et al. (WO 2012027446; Pub. Date: 03/01/2012) teaches assessing nucleic acid sequence information, including generating sequence output data sets assembled from a collection of sequence reads of a nucleic acid region that is aligned to a reference sequence, wherein the reads are obtained from sequencing [ref. claims 1-4] and tumor samples [page 13], and  identifying a sequence difference between said determined sequence and said reference sequence, wherein at least one assembly or alignment parameter is used to assemble or align said determined sequence is different for each of said sequence output data sets [ref. claim 1]; and identifying mutations in the assembled or aligned sequences [ref. claim 7]. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619